Citation Nr: 1422077	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder (claimed as an acquired psychiatric disorder).

2.  Entitlement to service connection for residuals of a skull fracture.

3.  Entitlement to service connection for a respiratory disability, to include asthma.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a disability manifested by dizziness and loss of balance.

7.  Entitlement to a higher special monthly pension (SMP) on the basis of the need for aid and attendance.

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was later transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

The Board most recently remanded the above claims in October 2013, at which time it instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with additional VA examinations and/or obtain addendum VA opinions with respect to the issues listed above.  Because the requested examinations and opinions were obtained in November 2013, there has been substantial compliance with the October 2013 remand instructions with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a skull fracture and for a disability manifested by dizziness and loss of balance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current cognitive disorder is caused by or aggravated by his service-connected disabilities.

2.  The competent and probative evidence of record does not relate the Veteran's  right knee disability to his military service.  

3.  The competent and probative evidence of record does not relate the Veteran's  left knee disability to his military service.  

4.  The competent and probative evidence of record does not relate the Veteran's  respiratory disabilities to his military service.  

5.  The evidence of record shows that the Veteran requires the aid and assistance of another person for certain activities of daily living.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a cognitive disorder as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria are met for entitlement to special monthly pension benefits based on the need for aid and attendance of another person.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.. The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Correspondence dated in May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the correspondence noted above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, VA examinations were provided to the Veteran with respect to the claims decided herein, most recently in July 2013 and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in November 2013 are adequate with respect to the issues decided herein, as they include a discussion of the Veteran's relevant symptomatology and opinions as to the probable etiologies supported by sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations relevant to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Cognitive Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Service treatment records reflect the Veteran sustained a fracture of his nose in July 1955.  However, service treatment records do not show that the Veteran was treated for any acquired psychiatric disorder during service.  The October 1955 separation physical examination noted no physical or psychiatric problems. 

In his initial April 2003 claim for compensation, the Veteran stated that he had suffered from a nervous disorder since 1972.

The Veteran was provided with a VA psychiatric examination in September 2003.  He described the accident that he suffered in service.  After completing the examination, anxiety disorder, not otherwise specified, with cognitive defects was diagnosed.  However, the VA examiner concluded that the Veteran did not have a neuropsychiatric disorder that was related to service.  

Based on the September 2003 VA examination and the other evidence including the July 2013 VA examination, the Board will address entitlement to service connection for a cognitive disorder as part of the claim for a psychiatric disability because the symptoms the Veteran is experiencing have been included in his current diagnosis of a cognitive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In correspondence dated in October 2009, a private physician indicated that the Veteran's disabilities had resulted in a restriction of his daily activities and social functioning.  As a consequence, the Veteran presented with depressed mood with changes in his sleep pattern.  The physician also indicated that the Veteran experienced fatigue or low energy, memory and concentration problems, irritability, frustration, anxiety, social isolation, and suicidal thoughts.  The physician opined that it was more probable than not that the Veteran's "nervous problem" was also service-connected secondary to his other disabilities.  The Board notes that the Veteran is currently service-connected for migraine headaches, deviated nasal septum residual of nose fracture, and sinusitis.  

The Veteran was provided with a VA examination in July 2013, at which time the examiner ruled out PTSD and diagnosed the Veteran as having a cognitive disorder, not otherwise specified.  The examiner concluded that the diagnosed cognitive disorder was not caused or related to active duty because, "It was diagnosed {and brought about by veteran} for the first time in 2005, many years after discharge from active duty."  Significantly, however, although the Veteran was eventually granted entitlement to service connection for migraine headaches, deviated nasal septum, and sinusitis in an August 2013 rating decision, the RO did not obtain an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the diagnosed cognitive disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  Moreover, the July 2013 VA psychiatric examiner did not mention the October 2009 private physician correspondence discussing the etiology of the Veteran's nervous problem.  As such, in its October 2013 Remand, the Board concluded that the July 2013 VA opinion was inadequate and remanded for an additional opinion.

Pursuant to the Board's October 2013 Remand, the Veteran was provided with an additional VA examination in November 2013.  The VA examiner diagnosed the Veteran as having cognitive disorder, not otherwise specified, which overshadowed any other psychiatric symptom the Veteran might be exhibiting at the present time.  The physician added that this psychiatric disorder caused total occupational and social impairment due to the Veteran's cognitive decline and physical impairment.  

However, the November 2013 VA examiner concluded that the Veteran's diagnosed cognitive disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.
The examiner explained that the Veteran's diagnosed cognitive disorder was most likely due to his nonservice-connected heart condition and complications thereof, and was not related at all to his military service in terms of anatomy, pathophysiology, or etiology.  The examiner further explained there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to the military service, during the military service, nor within one year after discharge from the military service.  The VA examiner additionally opined that the Veteran's cognitive disorder was less likely than not (less than 50 percent probability) proximately due to or the result of another service-connected condition, as the disorder was not related at all to the Veteran's service-connected disabilities in terms of anatomy, pathophysiology, or etiology.  Rather, the examiner reiterated that the Veteran's diagnosed cognitive disorder was most likely due to his nonservice-connected heart condition and circulatory surgical procedures.  The Board notes that the November 2013 VA examiner did not offer a specific opinion explaining why the nonservice-connected heart condition and circulatory surgical procedures were more likely to be the etiological culprits than the Veteran's various service-connected disabilities.  

In light of the October 2009 opinion of the private physician, the Board finds that it is not necessary to address the issue of direct service connection, as the private physician's opinion is sufficient to establish service connection on a secondary basis.  See 38 C.F.R. § 3.310(a) (2011); Allen, 7 Vet. App. at 439.  The Board finds the October 2009 opinion to be probative as it was definitive and based upon an examination of the Veteran.  Accordingly, the opinion is found to carry significant weight.  

Although the Board recognizes that there are conflicting VA opinions of record, the Board finds no reason to afford these opinions more probative weight than the October 2009 private physician's opinion.  While the Board concedes that the October 2009 private physician did not provide a detailed rationale as to why the Veteran's psychiatric disorder was "more probable than not" secondary to his various service-connected disabilities, the Board notes that the opposing VA opinions of record also did not provide detailed rationales for their negative conclusions.  For instance, the September 2003 VA examiner simply concluded that the Veteran did not have a neuropsychiatric disorder that was related to service, and provided no rationale whatsoever.  The November 2013 VA psychiatric examiner concluded that the Veteran's psychiatric disorder was more likely due to his nonservice-connected heart condition and circulatory surgical procedures, but provided no thorough rationale as to why the psychiatric disorder was not caused or aggravated by any of his service-connected disorders, simply stating that the disorder was not related at all to the Veteran's service-connected disabilities in terms of anatomy, pathophysiology, or etiology.
Thus, based on the foregoing, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran's cognitive disorder is proximately due to his service-connected disabilities.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a cognitive disorder is proximately due to the Veteran's service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310. 

Left and Right Knee Disabilities

The Veteran also seeks entitlement to service connection for right and left knee disabilities.  Service treatment records reflect the Veteran sustained a fracture of his nose in July 1955.  Service treatment records do not show that the Veteran was treated for a knee disorder during service.  The October 1955 separation physical examination noted no physical problems. 

Private treatment records from December 1978 to December 1980 documented that in December 1978, the Veteran sustained work-related injury to his head, neck and back.  In his initial April 2003 claim for compensation, the Veteran did not include a claim for entitlement to service connection for a right or left knee disorder, although several other disabilities were claimed at that time.  

A June 2010 VA aid and attendance examination noted that severe osteoarthritis of the knee, status post bilateral total knee replacement, was among his active problems.  In correspondence dated in October 2009, a private physician indicated that the Veteran experienced continuous knee pain, limitation of motion, and instability, and opined that it was more probable than not that the Veteran's knee problems were related to his period of active duty service.  Specifically, the physician explained that the Veteran used to lift and carry heavy equipment in service, and continuous carrying, bending, and lifting can cause continuous spasm and inflammatory changes which in the long term can lead to degenerative changes.

The Veteran was examined in July 2013 and the examiner offered an opinion that the Veteran's knee disabilities were less likely related to service and were more likely due to the natural aging process.  However, no reason or rationale for that opinion was provided.  In its October 2013 Remand, the Board concluded that the July 2013 VA opinion was inadequate and remanded for an additional opinion.

Pursuant to the Board's October 2013 Remand, a VA addendum opinion was obtained in November 2013, at which time the VA examiner opined that the Veteran's bilateral knee osteoarthritis was less likely than not (less than 50 percent
probability) incurred in or caused by an in-service injury, event, or illness.  The VA physician explained that the Veteran's service treatment records were silent for any complaints and/or treatment for a knee condition during his active military service, and that there was a gap of over 35 years with no evidence of complaints and/or treatment for a knee condition.   The physician additionally explained that it was "well known" in the medical literature that Veteran's current condition of bilateral knee osteoarthritis occurs when the protective cartilage at the end of the joints wears down over time.  As such, the VA physician concluded that the Veteran's present bilateral knee osteoarthritis was more likely than not secondary to the natural process of aging.

In this case, the Board finds that service connection is not warranted for a disorder of the right or left knee.  There is no evidence of any knee problems during active service, nor within a year of separation from service.  Significantly, when the Veteran initially filed various claims for entitlement to service connection in April 2003, knee disabilities were not among the disorders claimed.  

The Board acknowledges the October 2009 correspondence in which a private physician opined that it was more probable than not that the Veteran's knee problems were related to his period of active duty service because the Veteran used to lift and carry heavy equipment in service, and continuous carrying, bending, and lifting can cause continuous spasm and inflammatory changes which in the long term can lead to degenerative changes.  However, the Board affords this opinion little probative value due to the fact that the Veteran did not file a claim for entitlement to service-connected for a knee disability until January 2010, approximately 55 years after his separation from service.  Additionally, the Board emphasizes that the Veteran did not mention any knee symptomatology in April 2003 upon filing his first round of service-connection claims, suggesting the his current knee disabilities were not present until later.  

Rather, the Board affords great probative value to the report of the November 2013 VA examination.  The VA examiner definitively opined that the Veteran's present bilateral knee osteoarthritis was less likely than not related to active duty service and more likely than not secondary to the natural process of aging.  The examiner then proceeded to provide several reasons for this conclusion: the Veteran's service treatment records were silent for any complains and/or treatment for a knee condition during his active military service, there was a gap of over 35 years with no evidence of complains and/or treatment for a knee condition, and the fact that it was "well known" in the medical literature that knee osteoarthritis occurs when the protective cartilage at the end of the joints wears down over time.  

The Board acknowledges the Veteran's general statements that service connection is warranted for right and left knee disabilities.  His statements and testimony are competent evidence about what the Veteran observed.  However, as a layperson, the Veteran is not competent to give a medical opinion as to the specific etiology of his current right or left knee disabilities.  Further, the Board finds that the opinion provided by the November 2013 VA examiner is more persuasive than that of the Veteran.  The November 2013 physician has medical expertise, reviewed the claims file, and provided a negative nexus opinion.  Therefore, the Board finds that service connection is not warranted.  

Based on the discussion above, the Board finds that service connection for a right or left knee disability is not warranted because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  In addition, presumptive service connection is not warranted because the evidence does not establish a diagnosis of arthritis that manifested to a degree of 10 percent or more within a year after the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a right or left knee disability is not warranted.

Respiratory Disability

The Veteran also seeks entitlement to service connection for a respiratory disability.  Service treatment records reflect the Veteran sustained a fracture of his nose in July 1955.  However, service treatment records do not show that the Veteran was treated for a respiratory disorder during service.  The October 1955 separation physical examination noted no physical problems. 

Private treatment records from December 1978 to December 1980 document that in December 1978, the Veteran sustained a work-related injury to his head, neck and back.  According to a May 1979 examination, the Veteran reported headaches associated with the December 1978 injury.  Significantly, he reported that his past medical history did not contribute to his headaches and neck pain.  The diagnostic impression was posttraumatic headaches.  May 1979 X-ray studies of the head and neck were normal.

In his initial April 2003 claim for compensation, the Veteran stated that he had suffered from migraine headaches, recurrent fever, and a nervous disorder since 1972.

During a September 2003 VA medical examination, the Veteran related that during service, he sustained trauma to his body and face resulting in a fractured nose.  His complaints included throbbing headaches, occasional nose bleeds and blurry vision.  Physical examination revealed no nasal or skull deformity, some tenderness of the nasal bridge, no forehead pain, and no fever.  The assessment was skull and nose fracture, 49 years ago with no objective residuals.  A skull series X-ray study found no fracture.

The Veteran's June 2010 VA aid and attendance examination listed obstructive sleep apnea, status post community-acquired pneumonia, status post mechanical ventilation, and chronic obstructive pulmonary disease among his active problems. His active outpatient medications included albuterol inhalers for asthma and shortness of breath.

The Veteran was provided with a VA respiratory examination in July 2013, at which time the examiner indicated that his only respiratory condition was asthma, which was diagnosed 30 years ago, and explicitly indicated that the Veteran did not suffer from multiple respiratory conditions.  The examiner then opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because the Veteran stated that his asthma was diagnosed after he was released from active duty service, and because the claims file was silent for asthma diagnosis or treatment during active duty service.  However, as a review of the Veteran's claims file revealed several other respiratory and/or pulmonary diagnoses, including sleep apnea, severe chronic obstructive pulmonary disease, obstructive lung disease, recurrent bronchitis, and pneumonia, the Board found that the July 2013 VA examiner was not clear as to whether the prior respiratory and/or pulmonary disabilities diagnosed in the Veteran's records were mere misdiagnoses or whether they had resolved prior to the time of the July 2013 examination.  Accordingly, in its October 2013 Remand, the Board concluded that the July 2013 VA examination was inadequate and that a new VA examination must be conducted. 

Pursuant to the Board's October 2013 Remand instructions, a VA addendum opinion was obtained in November 2013.   The VA physician opined that all of the Veteran's previously-diagnosed respiratory disorders were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  With respect to the Veteran's asthma, the physician explained that the Veteran stated having asthma only after active duty service, and that the condition was worsening with time.  The examiner noted that the Veteran had a smoking history, and emphasized that the Veteran indicated that his asthma was diagnosed after released from active duty service.  Moreover, the claims file was did not reveal an asthma diagnosis and/or treatment during active duty service, nor did it reveal diagnoses of sleep apnea, recurrent bronchitis, and/or pneumonia during active
duty service.  As such, the VA physician concluded that all of the Veteran's diagnosed respiratory disorders were less likely than not related to his period of active duty service.  

In this case, the Board finds that service connection is not warranted for any of the Veteran's diagnosed respiratory disabilities.  There is no evidence of any respiratory symptomatology during active service.  In addition, the most persuasive medical evidence indicates that the Veteran's diagnosed respiratory disorders are less likely than not incurred by an injury or an event during active duty.  The Board finds that the November 2013 VA physician's opinion is persuasive, as the physician reviewed the claims file and provided a medical opinion with a well-supported rationale.  

The Board acknowledges the Veteran's general statements that service connection is warranted for a respiratory disability.  His statements and testimony are competent evidence about what the Veteran observed.  However, as a layperson, the Veteran is not competent to give a medical opinion as to the specific etiology of his current respiratory disorders.  Further, the Board finds that the opinion provided by the November 2013 VA physician is more persuasive than that of the Veteran.  The November 2013 physician had medical expertise, reviewed the claims file, and provided a negative nexus opinion.  Therefore, the Board finds that service connection is not warranted.  

Based on the discussion above, the Board finds that service connection for a respiratory disability is not warranted because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury, event, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that service connection for a respiratory disability is not warranted.



III.  Special Monthly Pension

The Veteran also seeks entitlement to a SMP on the basis of the need for aid and attendance.  Where an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound, an increased rate of pension is payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1502(b). 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b). 

Furthermore, one will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996). 
 
For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The Veteran was provided with a VA aid and attendance examination in June 2010.  The examiner noted that the Veteran used a one-point cane to assist with walking and could walk up to a few hundred yards without assistance.  He experienced dizziness once or more per day as well as mild occasional memory loss.  Imbalance affected his ability to ambulate on a weekly basis, although the Veteran was deemed to be able to perform all self-care skills.  The examiner also deemed that the Veteran was mentally competent to handle his financial affairs.  

In July 2013, VA examiner opined that the Veteran did not require aid and attendance for his asthma, sinusitis, and headaches.  However, his asthma prevented him from doing chores, exercises, and sports.

A November 2013 VA examiner opined that the Veteran did not require aid and attendance for his service-connected asthma condition, nor was he required to remain in bed or be confined to his dwelling or the immediate premises.  However, the examiner indicated that the conditions prevented him from doing chores, exercises, and sports.

Significantly, however, the November 2013 VA psychiatric examiner indicated that the Veteran was incapable of managing his financial affairs, and that his wife handled the financial affairs due to the Veteran's cognitive impairment.  The examiner explained that there was total social and occupational impairment due to the Veteran's cognitive decline and physical impairment.  He was unable to provide for his basic needs of clothing, food and shelter, nor was he able to perform his
activities of daily living without assistance.  The Veteran was not competent to
manage his funds in his own best interest, and required  a guardian of estate.

With regard to aid and attendance, the treatment records and VA examinations show that the Veteran has never been in a nursing home.  Further, the evidence demonstrates that the Veteran does not suffer from any significant vision problem as to be blind or nearly blind.  38 C.F.R. § 3.351(b), (c).  Furthermore, VA examiners have stated he is not permanently bedridden.  At the outset, such facts provide evidence against this claim. 

Therefore, with regard to aid and attendance, to prevail, the evidence must show that he meets the other factual criteria for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a).  Significantly, the November 2013 VA psychiatric examiner opined that the Veteran was unable to provide for his basic needs of clothing, food and shelter, nor was he able to perform his activities of daily living without assistance.  See 38 C.F.R. § 3.352(a).

As such, overall the Board finds that the facts demonstrate the need for regular aid and attendance due to his disabilities for the performance of certain daily activities.  See generally Turco, supra (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all). 

In making this determination, the Board notes that the Veteran is competent to report the difficulties that he has with activities of daily living.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, the Board finds the Veteran's reports to be credible given that they are consistent with the findings of the November 2013 VA psychiatric examiner.

Therefore, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports special monthly pension for regular aid and attendance.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cognitive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to special monthly pension by reason of need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran also seeks entitlement to service connection for residuals of a skull fracture as well as a disability manifested by dizziness and loss of balance.

The Board's October 2013 Remand instructed the AOJ to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his dizziness and loss of balance.  Specifically, the VA examiner was instructed to opine as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's dizziness and loss of balance were related to his military service, to include any documented in-service injuries.  If a disability manifested by dizziness and/or loss of balance was not found on examination, the examiner was instructed to provide an opinion as to whether such a disability was medically shown at any time during the period on appeal.  Specifically, the examiner was asked to comment upon previous diagnoses of vertigo, hypertension, frequent dizziness, and severe bilateral carotid stenosis with progressive dizziness.  

Pursuant to the Board's October 2013 Remand, the Veteran was provided with a VA ear conditions examination in November 2013, at which time the examiner acknowledged that the Veteran had a diagnosis of peripheral vestibular disorder rendered in September 2010 as well as "longstanding" vertigo.  The examiner opined that the Veteran's dizziness and loss of balance were less likely than not (less than 50 percent probability) caused by or a result of a skull fracture.  However, the rationale the examiner provided for this opinion was extremely confusing and unclear.  The examiner simply indicated that:  

THE OPINION STATED FOR THE FOLLOWING REASONS:
1-ON HISTORY VERTIGENOUS EPISODES ARE NOT ALL POSITIONAL AND ARE INTERMITTENT.
2-SUPPORTING DATA IS MINIMAL: NORMAL CT SCAN AND SENSORINEURAL HEARING LOSS.
3.PRECIPITATING EVENT SKULL FRACTURE, PREVIOUSLY DENIED FOR SERVICE CONNECTION, NOT SEVERE ENOUGH TO AS ETIOLGY OF VERTIGO.
4.VERTIGO AP

Aside from being confusing, the rationale seems to be based, in part, on the fact that the Veteran's residuals of skull fracture were previously denied for service connection, despite that the claim has since been reopened, is currently pending, and is one of the claims for which this examination was intended to develop evidence.  Moreover, the examiner's opinion was limited to whether the Veteran's current dizziness and loss of balance were etiologically related to a skull fracture, whereas the Board's November 2013 Remand explicitly asked the examiner to address the broader issue of whether the Veteran's current dizziness and loss of balance were etiologically related to any incidence of his military service.

Finally, the Board's November 2013 Remand specifically instructed the examiner to comment upon previous diagnoses of vertigo, hypertension, frequent dizziness, and severe bilateral carotid stenosis with progressive dizziness.  Although dizziness and vertigo were mentioned in the opinion (and a vertigo diagnosis was seemingly and somewhat confusingly listed as one of the bases for the examiner's negative nexus opinion), the opinion did not mention hypertension or severe bilateral carotid stenosis with progressive dizziness. 

As such, the case must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for residuals of a skull fracture is inextricably intertwined with the claims for service connection for a disability manifested by dizziness and loss of balance because those are the primary symptoms claimed by the Veteran as residuals of a skull fracture.  An examination is needed to determine if there are any other residuals present, and if so, their etiology.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his dizziness and loss of balance.  The claims file and a copy of this Remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  After such review and examination, the VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dizziness and loss of balance are related to his military service, to include any documented in-service injuries.  If a disability manifested by dizziness and/or loss of balance is not found on examination, the examiner must provide an opinion as to whether such a disability was medically shown at any time during the period on appeal.  Specifically, the examiner is asked to comment upon previous diagnoses of vertigo, hypertension, frequent dizziness, and severe bilateral carotid stenosis with progressive dizziness.

The examiner is also asked to determine if the Veteran suffers from any residuals of a skull fracture other than dizziness and loss of balance.  If so, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the residuals of a skull fracture other than dizziness or loss of balance began in service, were caused by service or are otherwise related to service.

A complete rationale must be provided for any opinion offered.

2. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).
3. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


